                                                                           FILED
                                                                 CLERK, U.S. DISTRICT COURT


 1 LAURIE A. TRAKTMAN (SBN 165588)                                 April 25, 2019
   email: lat@gslaw.org
 2 GILBERT & SACKMAN                                           CENTRAL DISTRICT OF CALIFORNIA

   A LAW CORPORATION                                                      jl
                                                                 BY: ___________________ DEPUTY


 3 3699 Wilshire Boulevard, Suite 1200
   Los Angeles, California 90010
 4 Tel: (323) 938-3000
   Fax: (323) 937-9139
 5

 6   Attorneys for Plaintiffs
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10   BOARD OF TRUSTEES OF THE                       Case No. 2:08-cv-08377-RGK-JTL
     SHEET METAL WORKERS’ PENSION
11
     PLAN OF SOUTHERN CALIFORNIA,
     ARIZONA AND NEVADA; BOARD OF                   [PROPOSED] ORDER ON RENEWAL
12
     TRUSTEES OF THE SHEET METAL                    OF JUDGMENT
     WORKERS’ HEALTH PLAN OF
     SOUTHERN CALIFORNIA, ARIZONA                   Hon. R. Gary Klausner
13   AND NEVADA; BOARD OF                           Location: Courtroom 850
     TRUSTEES OF THE SHEET METAL
14   WORKERS’ SAVINGS PLAN OF
     SOUTHERN CALIFORNIA; BOARD OF
15   TRUSTEES OF THE SOUTHERN
     CALIFORNIA SHEET METAL JOINT
16   APPRENTICESHIP AND TRAINING
     COMMITTEE; BOARD OF TRUSTEES
17   OF THE SHEET METAL WORKERS’
     LOCAL 105 RETIREE HEALTH PLAN;
18   BOARD OF TRUSTEES OF THE
     SOUTHERN CALIFORNIA SHEET
19   METAL WORKERS’ 401(A) PLAN;
     BOARD OF TRUSTEES OF THE
20   SHEET METAL WORKERS’
     INTERNATIONAL ASSOCIATION,
21   LOCAL UNION NO. 105 UNION DUES
     CHECK-OFF FUND; AND BOARD OF
22   TRUSTEES OF THE SHEET METAL
     INDUSTRY FUND OF LOS ANGELES,
23         Plaintiffs,
24                v.
25   COASTAL RESTAURANT
     FABRICATION, INC.; ESTEBAN
26   GARCIA; JOSE GARCIA; and DENNIS
     FLEISCHER, individuals,
27
           Defendants.
28
                                                    1
                                [PROPOSED] ORDER ON RENEWAL OF JUDGMENT
 1         Pursuant to the Stipulation for Judgment and Order Thereon (the “Order”) entered
 2   in this action on July 7, 2009, by and between plaintiffs, Board of Trustees of the Sheet
 3   Metal Workers’ Pension Plan of Southern California, Arizona and Nevada; Board of
 4   Trustees of the Sheet Metal Workers’ Health Plan of Southern California, Arizona and
 5   Nevada; Board of Trustees of the Sheet Metal Workers’ Savings Plan of Southern
 6   California; Board of Trustees of the Southern California Sheet Metal Joint Apprenticeship
 7   and Training Committee; Board of Trustees of the Sheet Metal Workers’ Local 105 Retiree
 8   Health Plan; Board of Trustees of the Southern California Sheet Metal Workers’ 401(A)
 9   Plan; Board of Trustees of the Sheet Metal Workers’ International Association, Local
10   Union No. 105 Union Dues Check-off Fund; and Board of Trustees of the Sheet Metal
11   Industry Fund of Los Angeles, (collectively the “Plans”) and defendants, Coastal
12   Restaurant Fabrication, Inc.; Esteban Garcia; and Jose Garcia, individuals (“Defendants”),
13   jointly and severally (Defendant Dennis Fleischer was dismissed without prejudice), the
14   Court has considered the matter fully and concluded that good cause exists to renew the
15   Order entered on July 7, 2009 in its entirety:
16         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
17   judgment against Defendants be renewed in the amount of $57,891.27 as follows:
18                a.     Total judgment: $52,406.88
19                b.     Costs after judgment: $0.00
20                c.     Attorneys fees: $0.00
21                d.     Subtotal (add a, b, and c) : $52,406.88
22                e.     Credits after judgment: $32,696.01
23                f.     Subtotal (subtract e from d): $19,710.87
24                g.     Interest after judgment: $38,480.40
25   ///
26   ///
27   ///
28   ///
                                                  2
                              [PROPOSED] ORDER ON RENEWAL OF JUDGMENT
 1               h.     Fee for filing renewal application: $0.00
 2               i.     Total renewed judgment (add f and g): $57,891.27
 3   IT IS SO ORDERED.
                                             Kiry Gray
 4                                           CLERK OF COURT
 5   Dated: _April 25, 2019 _______                     Jennylam
                                             ________________________________
                                                    /s/
                                              Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
                             [PROPOSED] ORDER ON RENEWAL OF JUDGMENT
